CONCURRING OPINION
Ford, Judge:
I concur in the conclusion reached by my associates-solely upon the ground that this record fails to establish that the involved paper belongs to that class, kind, or character of paper which was chiefly used for the printing of newspapers at and immediately prior to the passage of the Tariff Act of 1930. Regardless of the ash content, watermarks, or weight, if the involved paper belonged to that class, kind, or character of paper which was chiefly used for the printing of newspapers at and immediately prior to June 17, 1930, it would be entitled to free entry under paragraph 1772 of the Tariff Act of 1930,’ as standard newsprint paper.